Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00484-CR

                                        Arthur Lee PARSONS,
                                               Appellant

                                                  v.
                                              The State of
                                         The STATE of Texas,
                                               Appellee

                      From the 85th Judicial District Court, Brazos County, Texas
                                  Trial Court No. 11-02236-CRF-85
                           Honorable Jimmy Don Langley, Judge Presiding

Opinion By:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: June 11, 2014

AFFIRMED, MOTION TO WITHDRAW GRANTED

           Arthur Lee Parsons pled guilty to the offense of violation of a protective order by assault,

a third degree felony. There was no plea agreement. After hearing evidence on punishment, the

trial court sentenced Parsons to nine years in prison. Parsons appealed.

           Parsons’s court-appointed appellate counsel has filed a motion to withdraw and a brief in

which he concludes that this appeal is frivolous and without merit. See Anders v. California, 386
U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that

Parsons was provided with a copy of the motion to withdraw and the brief, and was informed of
                                                                                       04-13-00484-CR


his right to review the record and file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). Parsons has not filed a pro se brief.

       We have reviewed the record and counsel’s brief. We agree that this appeal is frivolous

and without merit. The judgment of the trial court is affirmed, and counsel’s motion to withdraw

is granted. See Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns,
924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Parsons wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the later of (1) the date of this opinion, or (2) the date

the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX.

R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                       Karen Angelini, Justice

DO NOT PUBLISH




                                                 -2-